Exhibit 99.2 ALMADEN MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS June 30, 2014 INTRODUCTION This Management’s Discussion and Analysis (“MD&A”) for Almaden Minerals Ltd. (“Almaden” or the “Company”) has been prepared based on information known to management as of August 12, 2014.This MD&A is intended to help the reader understand the condensed consolidated interim financial statements of Almaden. Management is responsible for the preparation and integrity of the condensed consolidated interim financial statements, including the maintenance of appropriate information systems, procedures and internal controls. Management also ensures that information used internally or disclosed externally, including the condensed consolidated interim financial statements and MD&A, is complete and reliable. The Company’s board of directors follows recommended corporate-governance guidelines for public companies to ensure transparency and accountability to shareholders.The board’s audit committee meets with management regularly to review the consolidated interim financial statements, including the MD&A, and to discuss other financial, operating and internal-control matters. All currency amounts are expressed in Canadian dollars unless otherwise noted. FORWARD LOOKING STATEMENTS This document may contain “forward-looking information” within the meaning of Canadian securities legislation and “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 (collectively, “forward-looking statements”).These forward-looking statements are made as of the date of this document and the Company does not intend, and does not assume any obligation, to update these forward-looking statements. Forward-looking statements relate to future events or future performance and reflect Company management’s expectations or beliefs regarding future events and include, but are not limited to, statements with respect to the estimation of mineral reserves and mineral resources, the realization of mineral reserve estimates, the timing and amount of estimated future production, costs of production, capital expenditures, success of mining operations, environmental risks, unanticipated reclamation expenses, title disputes or claims and limitations on insurance coverage.In certain cases, forward-looking statements can be identified by the use of words such as “plans”, “expects” or “does not expect”, “is expected”, “budget”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates” or “does not anticipate”, or “believes”, or variations of such words and phrases or statements that certain actions, events or results “may”, “could”, “would”, “might” or “will be taken”, “occur” or “be achieved” or the negative of these terms or comparable terminology.By their very nature forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements.Such factors include, among others, risks related to actual results of current exploration activities; changes in project parameters as plans continue to be refined; future prices of mineral resources; possible variations in ore reserves, grade or recovery rates; accidents, labour disputes and other risks of the mining industry; delays in obtaining governmental approvals or financing or in the completion of development or construction activities.Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended.There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. 1 The following forward looking statements have been made in this MD&A: · The Company discusses the potential to upgrade mineral exploration projects by way of early stage exploration; · The Company notes that its cash resources are adequate to meet its working capital and mineral exploration needs for at least the next year; · Continuousdevelopment work on the Tuligtic project; · The Company has estimated the possible effect of changes in interest rates and exchange rates on its future operations; · The Company discusses its view of future trends in the metal prices; and · The Company summarizes its future activities in the Outlook section. ADDITIONAL INFORMATION Financial statements, MD&A’s and additional information relevant to the Company and the Company’s activities can be found on SEDAR at www.sedar.com, on the EDGAR section of the United States Securities and Exchange Commission’s website at www.sec.gov, and/or on the Company’s website atwww.almadenminerals.com. HIGHLIGHTS During the quarter, virtually all of your Company’s efforts were focused on the Ixtaca gold/silver project in Puebla State, Mexico. On January 22, 2014, the Company announced the results of an updated National Instrument (NI) 43-101 compliant Mineral Resource Estimate on the Ixtaca Zone on the Tuligtic property.This new resource data formed the basis of a Preliminary Economic Assessment (“PEA”) which was reported on April 16, 2014 and which can be found on Sedar, Edgar and the Company’s website. OUTLOOK Almaden has sufficient cash on hand to conduct its exploration and development plans for the next fiscal year with focus on Ixtaca.The updated National Instrument (NI) 43-101 compliant Mineral Resource Estimate on the Ixtaca Zone released January 22, 2014 and the PEA reported on April 16, 2014 will now be the starting point for on-going engineering studies aimed to result in a Pre-Feasibility Study (“PFS”).While advanced engineering studies will be the emphasis of this year’s work program, the Company will also focus the 2014 drill program on the testing of other high priority exploration targets on the property. When economic conditions are more favourable, programs on the other Company assets will be considered.The prime targets for renewed activity are: 2 Mexican Projects: o El Cobre – In 2013, the Company started a small exploration drill program but decided to suspend it to focus available funds on the Ixtaca program.Drilling to date on one target was encouraging and several other high potential targets remain untested. o Others – The Company is cautiously advancing a regional pipeline of projects along trends identified from the Company’s extensive past exploration programs. Nevada, USA Projects: o Willow – A first stage drill program has been planned and permitted to test both a high sulphidation epithermal gold target and a porphyry copper-gold target. Canadian Projects: o Merit – A short drilling program is being considered for 2014. Background Almaden is an exploration stage company engaged in the acquisition, exploration and development of mineral properties focused in Canada, United States and Mexico with the aim of developing them to a stage where they can be exploited at a profit or where joint ventures may be arranged whereby other companies provide funding for development and exploitation.The Company’s common stock is quoted on the NYSE MKT under the trading symbol AAU and on the Toronto Stock Exchange under the symbol AMM. Overview Company Mission and Focus Almaden is focused on exploration efforts in Mexico, United States and Canada, seeking to identify new projects through early stage grassroots exploration and managing risk by forming joint ventures in which partner companies explore and develop such projects in return for the right to earn an interest in them.Through this means, the Company endeavours to expose its shareholders to discovery and capital gain without as much funding and consequent share dilution as would be required if the Company were to have developed all these projects without a partner.The Company will advance projects further when they are considered of such merit that the risk/reward ratio favors this approach.If the property has been optioned out with unsatisfactory results but it is considered by the Company to still have merit, it may do more work to demonstrate further potential aswas the case at Ixtaca. The Company intends to expand this business model, described by some as prospect generation, by more aggressively exploring several of its projects including the Ixtaca zone before seeking partners for them.In this way, the Company expects to attract stronger partners for options and joint ventures.Because the Company has the technical capability to conduct its own geological and geochemical surveys and owns its own geophysical and drilling equipment, it is in a position to quickly eliminate and absorb the cost of projects that fail to show promise after initial testing and expects to negotiate better deals for the few that deliver good results. 3 Qualified Person Morgan Poliquin, P.Eng., a qualified person under the meaning of National Instrument 43-101 (“NI 43-101”) and the President, Chief Executive Officer and Director of Almaden, has reviewed and approved the technical contents in this MD&A. Use of the terms “Mineral Resources” and “Mineral Reserves” Any reference in this MD&A to Mineral Resources does not mean Mineral Reserves. Under NI 43-101, a Mineral Reserve is the economically mineable part of a Measured or Indicated Mineral Resource demonstrated by at least a Preliminary Feasibility Study.This Study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified.A Mineral Reserve includes diluting materials and allowances for losses that may occur when the material is mined. Mineral Resources are sub-divided, in order of increasing geologic confidence, into Inferred, Indicated and Measured categories.An Inferred Mineral Resource has a lower level of confidence than that applied to an Indicated Mineral Resource. An Indicated Mineral Resource has a higher level of confidence than an Inferred Mineral Resource but has a lower level of confidence than a Measured Mineral Resource. The terms “Mineral Reserve,” “Proven Mineral Reserve” and “Probable Mineral Reserve” are Canadian mining terms as defined in accordance with NI 43-101 and the CIM Standards.These definitions differ from the definitions in SEC Industry Guide 7 under the U.S. Securities Act.Under SEC Industry Guide 7, a reserve is defined as part of a mineral deposit which could be economically and legally extracted or produced at the time the reserve determination is made.Under SEC Industry Guide 7standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “Mineral Resource,” “Measured Mineral Resource,” “Indicated Mineral Resource” and “Inferred Mineral Resource” are defined in and required to be disclosed by NI43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Indicated Mineral Resource” and “Inferred Mineral Resource” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all, or any part, of an Indicated Mineral Resource or Inferred Mineral Resource will ever be upgraded to a higher category.Under Canadian rules, estimates of Inferred Mineral Resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.Investors are cautioned not to assume that all or any part of an Inferred Mineral Resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC standards as in place tonnage and grade without reference to unitmeasures. Accordingly, information contained in this MD&A filed herewith or incorporated by reference herein contain descriptions of our mineral deposits that may not be comparable to similar information made public by U.S.companies subject to the reporting and disclosure requirements under United States federal securities laws and the rulesand regulations promulgated thereunder. 4 CAUTIONARY NOTE TO U.S. INVESTORS REGARDING MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES Cautionary Note – The United States Securities and Exchange Commission (“SEC”) permits U.S. mining companies, in their filings with the SEC, to disclose only those mineral deposits that a company can economically and legally extract or produce.Almaden Minerals Ltd. uses certain terms such as “measured”, “indicated”, “inferred”, and “mineral resources,” which the SEC guidelines strictly prohibit U.S. registered companies from including in their filings with the SEC. Mineral Properties The following is a brief description of the more active mineral properties owned by the Company.Additional information can be obtained from Almaden’s website www.almadenminerals.com. Ixtaca (Tuligtic) – Mexico 100% owned Location and Ownership The property lies within the Trans Mexican Volcanic Belt about 120 kilometres southeast of the Pachuca gold/silver deposit which has reported historic production of 1.4 billion ounces of silver and 7 million ounces of gold.The Tuligtic property, located in Puebla State, was acquired by staking in 2001 following prospecting work carried out by the Company in the area.Since that time, Almaden has had agreements to develop the property with three separate parties, all of whom relinquished all rights to the property and none of whom conducted work on the Ixtaca zone. The Ixtaca zone is located along a trend of shallowly eroded epithermal systems that Almaden has identified in eastern Mexico.Almaden has several other projects staked along this trend. Recent Updates On April 16, 2014, the Company announced the positive results from the maiden National Instrument (NI) 43-101 compliant Preliminary Economic Assessment (“PEA”) on its 100% owned Ixtaca Gold-Silver deposit, Mexico. The PEA was prepared by Moose Mountain Technical Services (“MMTS”) and Knight Piésold Ltd. (“KP”). The conclusions and recommendations of the PEA are that the Ixtaca deposit may be economically viable and the Company should proceed to a Pre-Feasibility study ("PFS"). Highlights of the PEA are summarised below (all values shown are in $US). It should be noted that this PEA is preliminary in nature as it includes inferred mineral resources which are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves. There is no certainty that the PEA forecast will be realized or that any of the resources will ever be upgraded to reserves. Mineral Resources that are not Mineral Reserves do not have demonstrated economic viability. 5 PEA Highlights: · Base case (US$1320/oz gold and US$21/oz silver): o Pre-tax Net Present Value (“NPV”) of $728M at a 5% discount rate and internal rate of return of 29%; o After-tax (including new Mexican Mining Duties) NPV(5%) of $437M and internal rate of return of 22% ; · Total mill feed of 129M tonnes and 258M tonnes of rock (strip ratio of 2:1) · Mine life of 12.1 years with an average processing rate of 30,000 tonnes per day (10,650,000 tonnes per annum); · Average annual production of 130,000 ounces of gold and 7,798,000 ounces of silver; · Estimated pre-production capital of US$496M. Sustaining capital of US$106M; After-Tax Payback of 4.0 years · The PEA is based on the January 22, 2-101 Compliant Updated Resource Estimate; · The mineral resources incorporated into the mine plan are comprised of 29% Measured, 55% Indicated and 16% Inferred; · In excess of 135,000 meters of core drilling has been completed on the project since the discovery hole was announced by the Company in August, 2010; · Preliminary PEA level metallurgical test work demonstrates high recoveries of both gold and silver from a combination of gravity and bulk flotation concentration, averaging 95%. The PEA considers leaching the flotation combined gravity/flotation concentrates to produce a gold and silver doré on site. Total metal recovery to doré averages 90% · The contribution to the project economics by metal is about 54% from gold and 46% from silver, making Ixtaca a true dual precious metal deposit. Economic Results and Sensitivities A summary of financial outcomes comparing the base case results to two alternative metal price scenarios (both applied to the base case mine plan and processing parameters) are presented below along with a table illustrating sensitivities to various inputs. The base case utilized prices based on a combination of spot prices in 2014 and current common peer usage. The Alternate Case represents the lowest sustained prices of the metals over the last three years. The 3 year trailing average price is shown to represent the upside potential should metal prices regain their previous strength. It is important to note that cohesive and continuous higher grade cores to the Ixtaca deposit could potentially be selectively mined at lower metal prices. Such a scenario is not contemplated in this study but the potential will be presented as an opportunity in the forthcoming PEA report. Table 1- Summary of Ixtaca Gold-Silver Economic Results and Sensitivities ($USD) Alternate Case* Base Case 3 Year trailing Average Pre-Tax After-Tax Pre-Tax After-Tax Pre-Tax After-Tax Gold Price (US$/ounce) Silver Price (US$/ounce) Net Cash Flow $783M $497M $1,194M $761M $2,203M $1,411M NPV (5% discount rate) $445M $255M $728M $437M $1,406M $875M NPV (8% discount rate) $308M $157M $537M $306M $1,081M $658M Internal Rate of Return 21.5% 15.9% 29.3% 22.2% 43.9% 34.1% Payback 4.3 yrs 4.5 yrs 3.7 yrs 4.0 yrs 2.9 yrs 3.2 yrs *The lowest-grade stockpile material processed at the end of the mine life is below cut-off grade at the Alternate Case metal prices. In the Alternate Case this material is not processed and is counted as waste. This in turn shortens the mine life to 9 years (from 12.1) 6 The pre-tax base case sensitivities to metal price, operating cost and capital cost changes are shown in the table below: Table 2 – Pre-tax NPV(5%) and IRR sensitivities Operating Cost Sensitivity Capital Cost Sensitivity Metal Price Sensitivity Variance NPV(5%) IRR NPV(5%) IRR NPV(5%) IRR -20% $978M 34.9% $830M 36.6% $208M* 14.1%* -10% $853M 32.2% $779M 32.7% $468M* 22.5%* Base $728M 29.3% $728M 29.3% $728M 29.3% +10% $619M* 26.4%* $677M 26.4% $988M 35.4% +20% $512M* 23.3%* $626M* 23.8%* $1,248M 40.9% *Mine life is shortened to 9 years in this scenario Production and Processing The Ixtaca gold-silver project is planned as an open pit mining operation using contractor mining. Contactor mining operating costs are assumed to be 25% higher than expected owner-operated mining costs. Major mining equipment is comprised of 177-tonne capacity haul trucks with 27m3 shovels. The estimated mining inventory is comprised of 258M tonnes of rock and 129 million tonnes of mineralized material with an average mill feed grade of 0.422 grams per tonne gold and 25.27 grams per tonne silver. A total of 1.6 million ounces of gold and 94.4 million ounces of silver would be produced over the life of mine. The PEA includes a 30,000 tonne per day process plant to produce gold and silver doré on site. The process plant includes conventional crushing, grinding, gravity, flotation, vat-leach and Merrill-Crowe extraction process. Average process recoveries for gold and silver are expected to be 90% based on test work carried out at the Blue Coast Research Ltd laboratory in British Columbia, Canada under the supervision of MMTS. The following table summarizes the production and processing parameters: Table 3 - Projected Production and Processing Summary Total Mill Feed Material 128.7 M tonnes Processing Rate 30,000 tonnes per day LOM Strip Ratio 2.0 : 1 Gold Silver Average Mill Feed Grade 0.422 g/t 25.27 g/t Average Process Recoveries 90% 90% Average Annual Production LOM (ounces) Total Production (ounces) Capital and Operating Costs The total estimated capital cost for the Ixtaca gold-silver project is US$496 million and the estimated total LOM operating costs are US$14.73 per tonne mill feed. The following tables summarize the cost components: 7 Table 4 - Projected Start-up Capital Costs (Millions $USD) Site Infrastructure TMF and Water Management Pre-stripping Mining Equipment Process Plant Indirects, EPCM, Contingency and Owner’s Costs Total Table 5 – Projected Operating Costs ($USD) Owner-operated mining $/tonne Contractor mining $/tonne General Mine Expense $/tonne Stockpile re-handling $/tonne Processing $/tonne mill feed G&A $/tonne mill feed TMF management $/tonne mill feed Rock Management, Environment and Community Almaden recognises the paramount importance of protecting the environment and, to facilitate the development of a sustainable project. KP have been retained to help the Company with long lead item studies concerning environmental monitoring, assessment and permitting matters. Almaden established the following environmental objectives for the Project: · Protect surface and ground water quality; · Incorporate environmental enhancement opportunities into the mine and final reclamation plans; · Minimize the project footprint. In order to achieve these objectives Almaden and KP have instituted the following management strategies towards the submission of a Mexican Environmental Impact Statement. Water Management – Almaden with KP has developed a comprehensive 2014 water management strategy including the commencement of a hydrometric and climate monitoring program, and the drilling of water measurement wells. Studies into regional weather patterns suggest that the Ixtaca mine plan will not require water from local aquifers, with the latest modelling indicating that management of rainfall and runoff from within the project area will provide sufficient water for continuous operations. Currently local communities use existing water supplies that come from natural springs located at higher elevations and upstream of the Ixtaca deposit. Stream flow upstream of the project will be either diverted around or collected, potentially creating a new fresh water supply source for local use, or used for mining and milling processes and before any would be discharged it would be treated to meet environmental guidelines. Management of Rock – The limestone host rock, which will constitute much of the waste rock of the project, has a high buffering capacity. Static geochemical testing is currently underway to characterize this further. 8 Environmental Monitoring – Groundwater monitoring to ensure compliance with all applicable best management practice (BMP) technologies is a fundamental component of the Project. Flora and fauna studies are also underway. Community - The Ixtaca deposit and any potential mining operation will be located in an area previously logged or cleared.Existing land use in the project area is minimal. The Company has employed up to 70 local people in its drilling program who live local to the Ixtaca deposit. Local employees make up virtually all the drilling staff, who have been trained on the job to operate the Company’s wholly owned drills. The Company has implemented a comprehensive science based and objective community relations and education program for employees and all local stakeholders to transparently explain the exploration program underway as well as the potential impacts and benefits of any possible future mining operation at Ixtaca. The Company regards the local communities to be major stakeholders in the Ixtaca deposit’s future along with the Company’s shareholders. Every effort is being made to create an open and clear dialogue with our stakeholders to ensure that any possible development scenarios that could evolve from the anticipated future studies are properly understood and communicated throughout the course of the Company’s exploration and development program. The Company invites all interested parties to visit www.almadenminerals.com to find out more about our community development, education and outreach programs. Economic Impacts - The economic analysis set out in the PEA also provides some possible indications of the potential economic impact of the Ixtaca Project on the local, Puebla State and Mexico economies, should the future work and permitting support development of a mining operation. Highlights include: · Direct employment of more than 400 people during the construction phase and 430 people during the subsequent approximately 12 year operating phase; · Gross investment of approximately over US$163 million in capital equipment and equipment manufacturing during the construction phase, with an additional US$14 million or more during operations; and, · Approximately $434 million in direct taxes to all levels of government, including payments to the local Municipality ($54 million), Puebla State ($98 million) and Federal ($282 million) governments over the approximately 12 year operating life of the project, but excluding payroll taxes, sales taxes and income taxes paid by employees. Geology and Mineral Resources The Ixtaca deposit is an epithermal gold-silver deposit, mostly hosted by veins in carbonate units (calacareous clastic rocks) and crosscutting pre-mineral altered dykes (“basement rocks”) with a minor component of disseminated mineralisation hosted in overlying volcanic rocks. Wireframes constraining mineralised domains were constructed based on geologic boundaries defined by mineralisation intensity and host rock type. Higher grade zones occur where there is a greater density of epithermal veining. These higher grade domains have good continuity and are cohesive in nature. On January 31, 2013, the Company announced a maiden resource on the Ixtaca Zone. Since that time drilling has been focused on expanding and infilling the known resource base for this PEA which utilised the NI 43-101 Compliant Updated Mineral Resource Estimate released January 22, 2014, performed by Gary Giroux, P.Eng., qualified person under the meaning of NI 43-101, and summarised in Table 3 below. The data available for the resource estimation consisted of 423 drill holes assayed for gold and silver. The estimate was constrained by three dimensional solids representing different lithologic and mineralized domains. Of the total drill holes 400 intersected the mineralized solids and were used to make the resource estimate.Capping was completed to reduce the effect of outliers within each domain. Uniform down hole 3 meter (m) composites were produced for each domain and used to produce semi-variograms for each variable. Grades were interpolated into blocks 10 x 10 x 5 m in dimension by Ordinary kriging. Specific gravities were determined for each domain from drill core.Estimated blocks were classified as either Measured, Indicated or Inferred based on drill hole density and grade continuity. 9 Table 6: Ixtaca Zone NI 43-101 Measured, Indicated and Inferred Mineral Resource Statement with the Base Case 0.5 g/t AuEq Cut-Off highlighted. Also shown are the 0.3, 0.7, 1.0 and 2.0 g/t AuEq cut-off results. AuEq calculation based on three year trailing average prices of $1540/oz gold and $30/oz silver. MEASURED RESOURCE AuEq Cut-off Tonnes > Cut-off Grade>Cut-off Contained Metal (g/t ) (tonnes) Au (g/t) Ag (g/t) AuEq (g/t) Au (ozs) Ag (ozs) AuEq (ozs) INDICATED RESOURCE AuEq Cut-off Tonnes > Cut-off Grade>Cut-off Contained Metal (g/t ) (tonnes) Au (g/t) Ag (g/t) AuEq (g/t) Au (ozs) Ag (ozs) AuEq (ozs) INFERRED RESOURCE AuEq Cut-off Tonnes > Cut-off Grade>Cut-off Contained Metal (g/t ) (tonnes) Au (g/t) Ag (g/t) AuEq (g/t) Au (ozs) Ag (ozs) AuEq (ozs) Metallurgical Gold and Silver Test Work Almaden has previously reported preliminary metallurgical test results (for details consult Almaden’s news release of January 31, 2013 and the 2013 Tuligtic Project NI 43-101 Technical Report filed on SEDAR). These first test results showed that standard gravity and flotation techniques could result in non-optimised gold and silver recoveries that are roughly equivalent for each geological domain. This preliminary test work indicates that leaching the combined gravity/flotation concentrate can produce a gold and silver doré on site. All geologic domains were tested using whole core composites selected to represent a range of grades. Subsequent to the publication of the preliminary results, in 2013, additional metallurgical work, on the original and new whole core composites, focused on optimizing gravity and rougher flotation results over a broader range of head grades. At present the preliminary test work performed to date indicates overall Au and Ag recoveries from a combination of flotation and gravity concentration and intensive leaching of this combined concentrate to average 90% for Au and Ag across all geologic domains. Further PFS-level metallurgical test work focussing on process optimization is currently underway on existing and fresh domain samples collected from whole drill core. This program will focus on the optimisation of the gravity/bulk flotation/concentrate intensive leaching process with lock cycle cleaner flotation tests and intensive leaching test work on the resulting concentrates. Offsite refining of the concentrates will also be evaluated. 10 Engineering and Development Steps The Company has embarked upon a Pre-Feasibility Engineering Program. Apart from further metallurgical studies, the work outlined includes geo-mechanical and geotechnical drilling, static geochemical tests to characterise rock chemistry and long lead time environmental and water monitoring. Work underway currently includes additional metallurgical studies, environmental baseline monitoring such as flora and fauna studies, climate monitoring, water quality sampling and surface water hydrology monitoring. Qualified Persons, Quality Control and Assurance The following companies have undertaken work in preparation of the PEA: · APEX Geoscience Ltd. (Exploration and Drill data QA/QC) · Giroux Consultants Ltd. (Mineral Resource Estimation) · Moose Mountain Technical Services (Overall Report Preparation, Mine Plan and Mineral Processing, Infrastructure and Financial Model) · Knight Piésold Engineering Ltd. (Geotechnical, Environmental, Rock and Tailings Management) The independent qualified persons responsible for preparing the Ixtaca Preliminary Economic Assessment are Jesse Aarsen, P.Eng. and Tracey Meintjes, P.Eng. of MMTS, Ken Embree, P.Eng. of KP, Kris Raffle, P.Geo. of APEX Geoscience Ltd., and Gary Giroux, M.A.Sc., P.Eng. of Giroux Consultants Ltd., all of whom act as independent consultants to the Company, are Qualified Persons as defined by National Instrument 43-101 ("NI 43-101") and have reviewed and approved the news release dated April 16, 2014. MMTS is an association of Geologists, Engineers and Technicians providing experienced knowledge in Geology and Mine Engineering Services and Support to the mining industry for over 15 years. Through their network of associates they provide an integrated team of experts and QP’s. Services range from early grassroots exploration and development, block model builds, resource and reserve estimates, advanced planning and studies for mine proposals (including operational support), process design and permitting process guidance and support. MMTS has experience working on coal deposits around the world as well as gold, silver and copper deposits throughout North and South America. A list of specific projects worked on by MMTS can be found at www.moosemmc.com. Knight Piésold is an international consulting firm and recognized leader in providing engineering and environmental services. The analyses used in the preparation of the mineral resource statement were carried out at ALS Chemex Laboratories of North Vancouver using industry standard analytical techniques. For gold, samples are first analysed by fire assay and atomic absorption spectroscopy (“AAS”). Samples that return values greater than 10 g/t gold using this technique are then re-analysed by fire assay but with a gravimetric finish. Silver is first analysed by Inductively Coupled Plasma - Atomic Emission Spectroscopy (“ICP-AES”). Samples that return values greater than 100 g/t silver by ICP-AES are then re analysed by HF-HNO3-HCLO4 digestion with HCL leach and ICP-AES finish. Of these samples those that return silver values greater than 1,500 g/t are further analysed by fire assay with a gravimetric finish. Blanks, field duplicates and certified standards were inserted into the sample stream as part of Almaden’s quality assurance and control program which complies with National Instrument 43-101 requirements. In addition to the in-house QAQC measures employed by Almaden, Kris Raffle, P.Geo. of APEX Geoscience Ltd., completed an independent review of Almaden’s drill hole and QAQC databases. The review included an audit of approximately 10% of drill core analyses used in the mineral resource estimate. A total of 10,885 database gold and silver analyses were verified against original analytical certificates. Similarly, 10% of the original drill collar coordinates and down hole orientation survey files were checked against those recorded in the database; and select drill sites were verified in the field by Kris Raffle, P.Geo. The QAQC audit included independent review of blank, field duplicate and certified standard analyses.All QAQC values falling outside the limits of expected variability were flagged and followed through to ensure completion of appropriate reanalyses.No discrepancies were noted within the drill hole database, and all QAQC failures were dealt with and handled with appropriate reanalyses. The mineral resource estimate referenced in this press release was prepared by Gary Giroux, P.Eng., an independent Qualified Person as defined by NI 43-101. All drill sections and related assay data from the 2013 drilling program used in the resource estimate have been posted to the Company’s website. 11 Exploration Opportunities The Ixtaca deposit is one of several exploration targets on the wholly owned Tuligtic property. The 14,000 hectare Tuligtic claim covers an area of high level epithermal clay alteration. The project area is partially covered by volcanic ash deposits which mask underlying alteration, potential vein zones and associated soil responses. In areas devoid of this covering ash, soil sampling has defined several distinct zones of elevated gold and silver values and trace elements typically associated with epithermal vein systems. The Ixtaca zone is one of the largest areas of gold/silver soil response but it is also one of the areas with the least ash cover on the project. Management believes that the other altered and geochemically anomalous areas could represent additional zones of underlying quartz-carbonate epithermal veining like the Ixtaca zone. In 2014 the Company anticipates redirecting drilling efforts to the exploration of high priority epithermal targets outside of the Ixtaca Zone but within the project boundaries. The potential quantity and grade of these exploration targets is conceptual in nature. There has been insufficient exploration and/or study to define these exploration targets as a Mineral Resource. It is uncertain if additional exploration will result in these exploration targets being delineated as a Mineral Resource. The potential quantity and grade of these exploration targets has not been used in the PEA. During the three months ended June 30, 2014, the Company incurred $1,225,790 of exploration costs compared to $1,249,480 of exploration costs during the same period in 2013.During the six months ended June 30, 2014, the Company incurred $2,422,551 of exploration costs compared to $2,550,613 of exploration costs during the same period in 2013.The work completed during the quarter relates to a drill program and other work designed to support the PFS engineering study and the exploration of targets outside of the Ixtaca zone within the project boundaries. Upcoming / Outlook The Company plans to continue with engineering studies in preparation of completing a PFS later in the year.Drilling is also planned on other targets on the property that have the potential for vein mineralization similar to that of the Ixtaca zone.This program will be funded and managed by the Company. 12 El Cobre – Mexico 100% owned (subject to a 0.5% NSR) In 2011 the Company completed the sale of its 30% interest in the Caballo Blanco property to Goldgroup Mining Inc. (“Goldgroup”).As part of the transaction, Goldgroup also transferred to Almaden its 40% interest in the El Cobre property. The Company now owns a 100% interest in the El Cobre subject to a sliding scale royalty payable to a third party. Location and Ownership El Cobre project is located adjoining the Caballo Blanco project in Veracruz State, Mexico. Recent Updates The El Cobre project covers copper-gold porphyry mineralization known to exist over a strike length of at least four kilometers.Drilling by Almaden and past partners along this strike length has returned significant copper and gold values.The mineralization is associated with the exposed portions of diorite stocks which have intruded intermediate volcanic rocks.Mineralogic and fluid inclusion studies show conclusively that the gold and copper-gold porphyry-style mineralization at El Cobre is not deeply eroded and great potential exists at depth.More importantly these studies indicate that the mineralization is genetically uniquely like that of some of the Maricunga district gold-copper porphyry systems in Chile.In November 2011, Almaden commenced a TITAN 24 CSAMT-IP geophysical survey of the property.This program was planned to help identify where to focus a program of deeper drilling.Almaden’s 100% interest in the El Cobre project is subject to a 0.5% NSR payable to a third party, 50% of which may be purchased for US$3,000,000. During the three months ended June 30, 2014, the Company incurred a total of $14,167 of exploration costs on El Cobre compared to $22,154 during the same period in 2013.During the six months ended June 30, 2014, the Company incurred a total of $55,126 of exploration costs on El Cobre, primarily on maintaining the property, compared to $161,024 during the same period in 2013. Upcoming / Outlook A 5,000-meter exploration drill program was suspended in early 2013 after completing two holes on one of the multiple targets due to budgetary reasons to allow the Company to focus on the Ixtaca Zone of the Tuligtic project.Further exploration of this project will be resumed when economic conditions are more favourable. ATW – NWT, Canada 66.2% through ownership of shares in ATW Resources Ltd. Location and Ownership The ATW diamond property is located at Mackay Lake, NWT and is in close proximity to a number of active diamond exploration projects:The Diavik Mine lies about 29 kilometres north, the Snap Lake Project is about 68 kilometres southwest, the Mountain Province/De Beers Gacho Kue Project is about 72 kilometres southeast, and Peregrine Diamonds Ltd.’s DO-27 Kimberlite lies 20 kilometres to the northeast. The Company has a 66.2% joint venture (“JV”) interest in ATW with ATW Resources Ltd.The JV is operated by Almaden and all parties have a working interest. 13 Recent Updates / Outlook No field work has been conducted during 2014.Further exploration of this project will be resumed when economic conditions are more favourable. During the three months ended June 30, 2014 and 2013, the Company spent $Nil on the property.During the six months ended June 30, 2014, the Company spent $8,098 on maintaining the property compared to $8,133 during the same period in 2013. Willow – Nevada, USA 100% owned Location and Ownership The Willow property was acquired by staking in 2007 and is 100% owned by the Company. Recent Updates / Outlook In 2011, the Company completed a TITAN 24 geophysical survey on the Willow project. Geological review of this work was used to select drill targets.A drill program has been permitted but will be subject to staff and budget availability. During the three and six month periods ended June 30, 2014, the Company spent $620 and $620, respectively, maintaining the property compared to $1,508 and $1,508, respectively, during the same periods in 2013. Other properties (i) Nicoamen River – B.C., Canada 100% owned The Company acquired a 100% interest in the Nicoamen River property by staking. (ii) Skoonka Creek – B.C., Canada 34.14% interest The Company has a 34.14% interest in the Skoonka Creek property. (iii) Merit – B.C., Canada 100% owned The Company acquired a 100% interest in the Merit property by staking. (iv) San Jose - Mexico 100% owned The Company purchased a 100% interest in the San Jose claim.During the three months ended June 30, 2014, the Company incurred $Nil on the property (three months ended June 30, 2013 - $23,679).During the six months ended June 30, 2014, the Company incurred $213 on the property (June 30, 2013 - $23,874). All costs were written-off to operations. (v) Matehuapil and Santa Isabela – Mexico During 2007, the Company was successful in its bid to acquire a 100% interest in the Matehuapil claim.In 2008, the purchase price was paid outright.A bond in the amount of $138,929 (“Mineral property deposit”) to pay for the purchase of an NSR royalty was required to remain in place until the NSR is purchased.The Company abandoned the claims in 2013 and the bond was released on June 3, 2014. 14 (vi) Caldera – Mexico 100% owned The Company acquired a 100% interest in the Caldera property by staking.This gold project located in Puebla State, Mexico, 10 km from Almaden’s Ixtaca zone on its Tuligtic property, was discovered by the Company in 2007 during a regional exploration program and expanded in 2008.Further geological mapping and sampling were carried out in March and April 2009 with encouraging results.A drill program was undertaken by Windstorm Resources Inc. in 2011 who had optioned the property.The Company may consider further work based economic conditions.During the three months ended June 30, 2014, the Company spent $2,340 on the property (three months ended June 30, 2013 - $4,099).During the six months ended June 30, 2014, the Company incurred $19,702 primarily to maintain the claims (six months ended June 30, 2013 - $59,595).All costs were written-off to operations. Risks and Uncertainties Below are some of the risks and uncertainties that the Company faces.For a full list of risk factors, please refer to the Company’s Form 20-F filed on March 28, 2014. Market volatility for marketable securities The Company’s marketable securities consist of shares of exploration companies which are historically very volatile.There is no assurance that the Company will be able to recover the current fair market value of those shares.The Company also may hold large number of shares in those companies which may be difficult to sell in illiquid markets from time to time. Industry The Company is engaged in the exploration of mineral properties, an inherently risky business.There is no assurance that a mineral deposit will ever be discovered, developed and economically produced.Few exploration projects result in the discovery of commercially mineable ore deposits.If market conditions make financings difficult, it may be difficult for the Company to find joint venture partners.The Company may be unsuccessful in identifying and acquiring projects of merit. Mineral resource estimates The estimation of reserves and mineralization is a subjective process and the accuracy of any such estimates is a function of the quality of available data and of engineering and geological interpretation and judgment.No assurances can be given that the volume and grade of reserves recovered and rates of production will not be less than anticipated. The prices of Gold, Silver and other metals The price of gold is affected by numerous factors including central bank sales or purchases, producer hedging activities, the relative exchange rate of the U.S. dollar with other major currencies, supply and demand, political, economic conditions and production levels.In addition, the price of gold has been volatile over short periods of time due to speculative activities.The price of silver is affected by similar factors and, in addition, is affected by having more industrial uses than gold, as well as sometimes being produced as a by-product of mining for other metals with its productions thus being more dependent on demand for the main mine product than supply and demand for silver.The prices of other metals and mineral products that the Company may explore for have the same or similar price risk factors. 15 Cash flows and additional funding requirements The Company currently has no revenue from operations.If any of its exploration programs are successful and optionees of properties complete their earn-in, the Company would have to provide its share of ongoing exploration and development costs in order to maintain its interest or be reduced in interest or to a royalty interest.Additional capital would be required to put a property into commercial production.The sources of funds currently available to the Company are the sale of its inventory of gold, marketable securities, equity capital or the offering of an interest in its projects to another party.The Company currently has sufficient financial resources to undertake all of its currently planned exploration programs.However, the companies to which the Company options properties could well encounterdifficulty in financing such projects. Exchange rates fluctuations Fluctuations in currency exchange rates, principally the Canadian/U.S. Dollar and the Canadian/Mexican Peso exchange rates, can impact cash flows.The exchange rates have varied substantially over time. Most of the Company’s exploration expenses in Mexico are denominated in U.S. Dollars and Mexican Pesos.Fluctuations in exchange rates may give rise to foreign currency exposure, either favourable or unfavourable, which will impact financial results.The Company does not engage in currency hedging to offset any risk of exchange rates fluctuation. Environmental The Company’s exploration and development activities are subject to extensive laws and regulations governing environment protection.The Company is also subject to various reclamation-related conditions.Although the Company closely follows and believes it is operating in compliance with all applicable environmental regulations, there can be no assurance that all future requirements will be obtainable on reasonable terms.Failure to comply may result in enforcement actions causing operations to cease or be curtailed and may include corrective measures requiring capital expenditures.Intense lobbying over environmental concerns by NGOs opposed to mining has caused some governments to cancel or restrict development of mining projects. Current publicized concern over climate change may lead to carbon taxes, requirements for carbon offset purchases or new regulation.The costs or likelihood of such potential issues to the Company cannot be estimated at this time. Laws and regulations The Company’s exploration activities are subject to extensive federal, provincial, state and local laws and regulations governing prospecting, development, production, exports, taxes, labour standards, occupational health and safety, mine safety and other matters in all the jurisdictions in which it operates.These laws and regulations are subject to change, can become more stringent and compliance can therefore become more costly.The Company applies the expertise of its management, advisors, employees and contractors to ensure compliance with current laws and relies on its land men and legal counsel in both Mexico and the United States. Title to mineral properties While the Company has investigated title to its mineral properties, this should not be construed as a guarantee of title.The properties may be subject to prior unregistered agreements or transfers and title may be affected by undetected defects.Unresolved native land claim issues in Canada may affect its properties in this jurisdiction in the future. Possible dilution to present and prospective shareholders The Company’s plan of operation, in part, contemplates the financing of its business by the issuance of securities and possibly, incurring debt.Any transaction involving the issuance of previously authorized but unissued shares of common stock, or securities convertible into common stock, would result in dilution, possibly substantial, to present and prospective holders of common stock.The Company usually seeks joint venture partners to fund in whole or in part exploration projects.This dilutes the Company’s interest in properties.This dilution is undertaken to spread or minimize the risk and to expose the Company to more exploration plays.However, it means that any increased market capitalization or profit that might result from a possible discovery would be shared with the joint venture partner.There is no guarantee that the Company can find a joint venture partner for any property. 16 Material risk of dilution presented by large number of outstanding share purchase options and warrants At August 12, 2014 there were 6,195,000 stock options, 6,376,000 warrants and 234,000 finder’s warrants outstanding.Directors and officers hold 5,210,000 of the options and 985,000 are held by employees and consultants of the Company.Directors hold 141,650 of the warrants. Trading volume The relatively low trading volume of the Company’s shares reduces the liquidity of an investment in its shares. Volatility of share price Market prices for shares of early stage companies are often volatile.Factors such as announcements of mineral discoveries or discouraging exploration results, changes in financial results, and other factors could have a significant effect on share price. Competition There is competition from other mining exploration companies with operations similar to Almaden.Many of the companies with which it competes have operations and financial strength greater than the Company. Dependence on management The Company depends heavily on the business and technical expertise of its management. Conflict of interest Some of the Company’s directors and officers are directors and officers of other natural resource or mining-related companies.These associations may give rise from time to time to conflicts of interest. As a result of such conflict, the Company may miss the opportunity to participate in certain transactions. Impairment of Exploration and Evaluation Assets The Company assesses its exploration and evaluation assets quarterly to determine whether any indication of impairment exists.Common indications of impairment, which is often judgemental, include but are not limited to, the right to explore the assets has expired or will soon expire and is not expected to be renewed, substantive expenditure of further exploration is not planned, or the results are not compelling enough to warrant further exploration by the Company. At June 30, 2014, the Company concluded that impairment indicators exist with respect to certain exploration and evaluation assets.An impairment of exploration and evaluation assets of $9,746 for the three months ended June 30, 2014 (three months ended June 30, 2013 - $19,975) has been recognized.An impairment of exploration and evaluation assets of $41,116 for the six months ended June 30, 2014 (six months ended June 30, 2013 - $175,621) has been recognized. 17 Material Financial and Operations Information Summary of Quarterly Results The following is a summary of the Company’s financial results for the last eight quarters: Expressed In $CAD Jun 14 Quarter Mar 14 Quarter Dec 13 Quarter Sep 13 Quarter Jun 13 Quarter Mar 13 Quarter Dec 12 Quarter Sep 12 Quarter $ Total revenue Net loss ) Loss per share – basic ) Loss per share –diluted ) Income (loss) on exploration and evaluation assets - ) ) - - Write-down of interests in exploration and evaluation assets 9,746 31,370 135,648 59,769 19,975 155,646 328,492 306,312 Share-based payments - - Working capital Total assets Cash dividends declared Nil Nil Nil Nil Nil Nil Nil Nil Review of Operations and Financial Results Results of Operations for the three months ended June 30, 2014 compared to the three months ended June 30, 2013 For the three months ended June 30, 2014, the Company recorded a net loss of $633,908 or $0.01 per share compared to a net loss of $1,000,845 or $0.01 per share for the three months ended June 30, 2013.The decrease of $366,937 in net loss was primarily the result of a decrease in share-based payments during the current quarter. Because the Company is an exploration company, it has no revenue from mining operations.The revenue of $119,076 during the three month quarter ended June 30, 2014 consisted of interest income, other income from office rental and a drill program undertaken for a third party compared tointerest income and other income from office rental during the three month quarter ended June 30, 2013.Interest income increased during the current quarter due to the $36,369 interest income earned on the release of the exploration and evaluation assets deposit. During the three months ended June 30, 2014, there was income on exploration and evaluation assets of $41,660 which relates to a reduction of the December 31, 2013 accrual reversing previous years’ recovery of exploration costs as a result of a Canada Revenue Agency review of Almaden’s 2010 and 2011 British Columbia Mining Exploration Tax Credit (“BCMETC”) from various grassroots mineral projects in B.C.There was $Nil income on exploration and evaluation assets during the three months ended June 30, 2013. General and administrative expenses were $481,019 in the second quarter of 2014 (second quarter of 2013 - $429,554).The increase in general and administration expenses of $51,465 is the result of higher professional fees and promotional costs offset by lower and stock exchange fees. 18 General exploration expenses of $145,345 were incurred in the second quarter of 2014 compared to $168,596 for the three months ended June 30, 2013.These expenditures vary according to management decisions on work to be done on any property. Significant non-cash items in the quarter ended June 30, 2014 compared to June 30, 2013 include the impairment of marketable securities of $41,666 (June 30, 2013 - $Nil).The impairment of marketable securities relates to significant or prolonged losses of equity securities held by the Company.Share-based payments reduced to $27,300 during the current quarter compared to $370,550 during the comparable quarter in 2013.Share-based payments are recognized on the grant of stock options.Loss on fair-value of contingent shares receivable reduced to $6,450 during the quarter ended June 30, 2014 (quarter ended June 30, 2013 - $54,600).The contingent shares receivable is based on the fair value of Gold Mountain Mining Corporation’s and Goldgroup Mining Inc.’s common shares at quarters end. Results of Operations for the six months ended June 30, 2014 compared to the six months ended June 30, 2013 For the six months ended June 30, 2014, the Company recorded a net loss of $1,739,980 or $0.03 per share compared to a net loss of $2,681,077 or $0.04 per share for the six months ended June 30, 2013.The decrease in net loss was primarily the result of a decrease in the loss on investment in associate. The Company has no revenue from mining operations as it only conducts exploration and development work.The revenue of $178,686 during the six months ended June 30, 2014 consisted of interest income, other income from office rental and a drill program undertaken for a third party comparable to revenue of $104,309 during the six months ended June 30, 2013 consisting of interest income and other income from office rental. During the six months ended June 30, 2014, income on exploration and evaluation assets of $41,660 was the result of a reduction of the December 31, 2013 accrual reversing previous years’ recovery of exploration costs compared to income of $115,590 resulting from the sale of two properties during the six months ended June 30, 2013. General and administrative expenses were $1,127,517 in the first half of 2014 (June 30, 2013 - $1,032,063). The increase in general and administrative expenses was primarily the result of higher travel and promotional costs due to the announcement of the updated resource and PEA. General exploration expenses of $305,225 were incurred in the first half of 2014 compared to $350,770 for the six months ended June 30, 2013.These expenditures vary according to management decisions on work to be done on any property. Significant non-cash items in the six months ended June 30, 2014 compared to June 30, 2013 included investment in associate, fair-value of contingent shares receivable, impairment of exploration and evaluation assets and impairment of marketable securities.During the six months ended June 30, 2014, the loss on investment in associate of $64,816 (June 30, 2013 – $800,418) was the recognition of the equity loss in Gold Mountain.The equity pick up can vary period to period based on the performance of Gold Mountain.The loss on fair-value of contingent shares receivable increased to $61,500 during the six months ended June 30, 2014 (six months ended June 30, 2013 – gain of $195,300).The contingent shares receivable is based on the fair value of Gold Mountain Mining Corporation’s and Goldgroup Mining Inc.’s common shares at periods end.Impairment of exploration and evaluation assets of $41,116 in the six months ended June 30, 2014 (June 30, 2013 - $175,621) fluctuate period to period based on management’s evaluation of the carrying value of each exploration and evaluation asset interest held at that time.The impairment of marketable securities of $122,666 (June 30, 2013 - $Nil) relates to significant or prolonged losses of equity securities held by the Company. 19 Liquidity and Capital Resources At June 30, 2014, the Company had working capital of $9,666,492 including cash and cash equivalents of $8,007,563 compared to working capital of $12,676,166 including cash and cash equivalents of $11,994,773 at December 31, 2013. The decline in working capital of $3,009,674 is mainly due to the cash used for exploration and evaluation assets incurred at Ixtaca. In addition, the market value of the Company’s inventory of gold bullion (1,597 ounces) at June 30, 2014 was $2,259,844 or $1,985,076 above book value as presented in the financial statements.The Company has no long-term debt. On August 1, 2014 the Company closed a non-brokered private placement by the issuance of 4,000,000 units at a price of $1.50 per unit for gross proceeds to the Company of $6,000,000. Management believes that the Company’s cash resources are sufficient to meet its working capital and mineral exploration requirements for its next fiscal year.Management has a proven track record to be able to raise money even in very challenging financial marketplaces as evident in the private placements during 2014 and 2013.There may be circumstances where, for sound business reasons, a reallocation of funds may be necessary in order for the Company to achieve its stated business objectives. Three months ended June 30, 2014 Cash used in operations during the quarter ended June 30, 2014 was $781,105 (June 30, 2013 - $1,002,750), after adjusting for non-cash activities. Cash used in investing activities during the second quarter of 2014 was $1,121,874 (June 30, 2013 - $1,382,508).Significant items include expenditures on mineral property interests of $1,257,706 relates to a drill program and other work designed to support the PFS engineering study and the exploration of targets outside of the Ixtaca zone within the project boundaries (second quarter of 2013 - $1,337,840). During the quarter ended June 30, 2014, the Company received $121,500 (June 30, 2013 - $91,000) on the exercise of 150,000 (June 30, 2013 – 45,000) stock options.During the comparable quarter, the Company also received $4,125,000 in advance of a private placement financing. Six months ended June 30, 2014 Cash used in operations during the six months ended June 30, 2014 was $1,665,315 (six months ended June 30, 2013 – $1,835,917), after adjusting for non-cash activities. Cash used in investing activities during the first half of 2014 ended June 30 was $2,443,395 (six months ended June 30, 2013 – $3,389,202).Significant items include expenditures on mineral property interests of $2,568,682 (six months ended June 30, 2013 - $3,453,461) primarily on drilling, technical studies, infill drilling to support the PFS engineering study and the exploration of targets outside of the Ixtaca zone. During the six month period ended June 30, 2014, the Company received $121,500 (six months ended June 30, 2013 - $172,550) on the exercise of 150,000 (six months ended June 30, 2013 – 145,000) stock options.During the comparable period, the Company also received $4,125,000 in advance of a private placement which closed July 17, 2013. 20 Disclosure of Outstanding Share Data The authorized share capital of the Company consists of an unlimited number of common shares without par value. Number of Common Shares Issued & Outstanding Share Capital Amount December 31, 2012 December 31, 2013 August 12, 2014 Share issuances during fiscal 2014: During the period ended August 12, 2014, the Company received $121,500 on the exercise of 150,000 stock options. On August 1, 2014, the Company closed a non-brokered private placement by the issuance of 4,000,000 units at a price of $1.50 per unit for gross proceeds to the Company of $6,000,000.Each unit consists of one common share and one-half of one non-transferable common share purchase warrant.Each whole warrant allows the holder to purchase one common share at a price of $2.00 per common share until August 1, 2015.A finder’s fee of $107,400 in cash and finder’s warrants to purchase up to 48,000 common shares at a price of $1.50 per common share until August 1, 2015 was paid on a portion of the placement. The following table summarizes information about warrants outstanding at August 12, 2014: Exercise Dec 31, Expired/ Aug 12, Expiry date price Issued Exercised Cancelled January 17, 2015* $ - - - July 17, 2016 $ - - - August 1, 2015 $ - - - August 1, 2015 $ - 48,000 - - Options outstanding and exercisable - - Weighted average exercise price $ $ - - $ *Expiry date is extended to July 17, 2016 and exercise price increases to $1.80 per share if the warrants are not exercised by January 17, 2015. The table in Note 11(c) to the consolidated financial statements summarizes information about warrants outstanding at December 31, 2013. The Company grants directors, officers, employees and contractors options to purchase common shares under its Stock Option Plan.This plan and its terms are detailed in Note 11(d) to the consolidated financial statements for the year ended December 31, 2013.During the six months ended June 30, 2014 and to the date of this MD&A, the Company granted the following stock options: Number of Stock Options Granted Price Per Share Expiry Date $ 1.19 January 2, 2019 $ 1.51 May 6, 2016 $ 1.50 July 2, 2019 $ 1.56 July 14, 2016 21 The following table summarizes information about stock options outstanding at August 12, 2014: Expiry date Exercise Price Dec 31, Granted Exercised Expired/ Cancelled Aug 12, May 4, 2014 $ - - ) - July 13, 2014 $ - - ) - November 22, 2014 $ - - - November 25, 2014 $ - ) - - January 4, 2015 $ - - - February 22, 2015 $ - - - April 25, 2015 $ - - - May 6, 2016 $ - - - June 21, 2015 $ - - - July 16, 2015 $ - - - August 27, 2015 $ - - - September 20, 2015 $ - - - November 22, 2015 $ - - - June 8, 2016 $ - - - July 14, 2016 $ - - - August 15, 2016 $ - - - May 4, 2017 $ - - - June 8, 2017 $ - - - September 11, 2017 $ - - - November 22, 2017 $ - - - April 4, 20018 $ - - - June 18, 2018 $ - - - January 2, 2019 $ - - - July 2, 2019 $ - - - Options outstanding and exercisable ) ) Weighted average exercise price $ As of date of this MD&A, there were 68,728,321 common shares issued and outstanding and 81,533,321 common shares outstanding on a diluted basis. Environmental Provisions and Potential Environmental Contingency The Company’s mining and exploration activities are subject to various federal, provincial and state laws and regulations governing the protection of the environment.These laws and regulations are continually changing and generally becoming more restrictive.The Company conducts its operations so as to protect public health and the environment and believes its operations are in compliance with all applicable laws and regulations.The Company has made, and expects to make in the future, expenditures to comply with such laws and regulations. The Company estimates that future reclamation and site restoration costs based on the Company’s exploration activities to date are not significant however the ultimate amount of reclamation and other future site restoration costs to be incurred in the future is uncertain. Off-Balance Sheet Arrangements None. Contractual Commitments The Company is committed under an operating lease for its office premises with aggregate minimum lease payments (see below) to the expiration of the lease on January 31, 2016. On January 29, 2013, the Company entered into contracts with its Chairman and President for an annual remuneration of $240,000 and $265,000 respectively effective January 1, 2013, for two years, renewable for two additional successive terms of 24 months. 22 As at June 30, 2014, the remaining payments for the executive contract and the operating lease are due as follows: Total Office lease $ $ $ $
